Citation Nr: 1312760	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  11-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a gastrointestinal condition, to include residuals of abdominal injury. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 

INTRODUCTION

The Veteran served on active military duty during World War II, from August 1942 to December 1945, with participation in Rhineland and Ardennes campaigns. 

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

By a VA Form 9 submitted in November 2011 the Veteran raised the issue of entitlement to service connection for a balance problem associated with his service-connected bilateral hearing loss, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for  a gastrointestinal condition, to include residuals of abdominal injury, and the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a March 1946 rating action the RO denied the claim for service connection for a gastrointestinal condition (characterized as a "nervous stomach"). The Veteran failed to perfect an appeal as to that claim. 

2.  The evidence added to the record since the March 1946 RO decision denying service connection for a gastrointestinal condition relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a gastrointestinal condition.
CONCLUSIONS OF LAW

1.  The March 1946 rating decision which denied service connection for a gastrointestinal condition is final. 38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the last final decision denying service connection for a gastrointestinal condition, and the claim is reopened. 38 U.S.C.A. §§ 5108 , 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2012). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues on appeal given the favorable nature of the Board's decision with regard to the pending claims to reopen. 

II. General Laws and Regulations Governing
Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 


III. Request to Reopen Claim for Service Connection for
A Gastrointestinal Condition

Pursuant to 38 U.S.C.A. § 5108  (West 2002), the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.  Evans v. Brown, 9 Vet. App. 273   (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers.  Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2012).

The Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to reopen a finally denied claim under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In his original claim in January 1946, the Veteran asserted that he suffered internal injuries in a truck accident in April 1945 and was then hospitalized at the 48th General Hospital in France for those injuries.  He then asserted that he had a nervous stomach and back aches as residual symptoms. 

Service records reflect that the Veteran was hospitalized in August 1944 for gonorrhea.  An undated service record also reflects treatment for diagnosed gastroenteritis.  An April 1945 service hospitalization record reflects an admitting diagnosis of possible rupture of abdominal viscera in a truck accident.  The Veteran the received plasma and was hospitalized for an unspecified number of days.  A May 1945 treatment record reflects treatment for gastroenteritis.  A June 1945 note informs that the Veteran is on a special diet.  A further June 1945 treatment record reflects that the Veteran was then under observation for abdominal pain.  Treatment records in service also reflect treatment for newly diagnosed gonorrhea as well as peritonitis.  A service separation examination in December 1945 noted a history of treatment for gonorrhea in 1942 without hospitalization and of back and stomach injury in "April 1944" (sic) with a three-month hospitalization. 
The Veteran's last prior final denial of the claim for service connection for a gastrointestinal disorder was by a March 1946 rating action, with the denial based on no current disability.  38 C.F.R. § 3.303.  This determination was based on the absence of objective findings upon the December 1945 service separation examination.  The Veteran did not appeal that decision and did not within the year following that determination submit anything which may be construed as instituting an appeal or continuing that claim, and that determination is accordingly final.  38 C.F.R. § 20.302, 20.1103 (2012).  No newly obtained service treatment records have been added to the claims file since the last prior denial.

Recent VA treatment records reflect medical findings of gastrointestinal difficulties only related to lactose "allergies" or lactose intolerance.  An August 2011 treatment note informed that the Veteran ceased to have any gastrointestinal distress following his adopting a lactose-free diet.  Medications at that time included lactase and lactobacillus acidophilus.  VA treatment records do reflect some weight loss in recent years, but with this attributed to some decrease in dietary interest associated with age and dementia or cognitive deficits, without indication of association with any gastrointestinal condition, to the exclusion potentially of the diagnosed lactose intolerance.  Recommended nutritionist consultations are reflected in the treatment records. 

Nonetheless, the Veteran's current diagnosis of lactose intolerance reflects a current gastrointestinal disorder.  Because a current disability is now shown, reopening of the claim for service connection for a gastrointestinal disorder is warranted, based on this new and material evidence creating a possibility of substantiating the claim on the merits.  38 C.F.R. § 3.156(a). 


ORDER

The claim for service connection for a gastrointestinal condition, to include residuals of abdominal injury, is reopened, and to this limited extent the claim is granted. 

REMAND

At the outset, the Board notes that in his August 2011 notice of disagreement the Veteran fairly clearly asserted his inability to work due to his disabilities, and in an additional submission in September 2011, the Veteran again emphasized his work incapacity.  The Board finds that the Veteran sufficiently and timely raised disagreement with the June 2011 rating action denying entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  38 C.F.R. §§ 20.200, 20.302 (2012).  However, in the November 2011 statement of the case (SOC), the RO only considered the disagreement with the June 2011 denial of service connection for a gastrointestinal condition.  The RO has yet to issue a SOC addressing the TDIU claim.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the TDIU issue remains pending in appellate status (see 38 C.F.R. § 3.160(c) (2012) ) and requires further action.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2012).  In this regard, it is noteworthy that the TDIU claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  38 C.F.R. § 20.200  (2012).  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Service treatment records reflect a truck accident in service with hospitalization and associated abdominal pain, as well as a current gastrointestinal disorder characterized as lactose intolerance.  The Veteran has indicated having a gastrointestinal disorder associated with the injury in service.  The Board finds this sufficient indication of a possible connection to warrant a contemporaneous VA examination to address the nature and etiology of current gastrointestinal disability and any causal link to the in-service injury.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service records reflect that the Veteran was hospitalized in August 1944 for gonorrhea.  An undated service record also reflects treatment for diagnosed gastroenteritis.  An April 1945 service hospitalization record reflects an admitting diagnosis of possible rupture of abdominal viscera in a truck accident.  The Veteran received plasma and was hospitalized for an unspecified number of days.  A May 1945 treatment record reflects treatment for gastroenteritis. A June 1945 note informs that the Veteran was on a special diet. A further June 1945 treatment record reflects that the Veteran was then under observation for abdominal pain.  Treatment records in service also reflect treatment for newly diagnosed gonorrhea as well as peritonitis.  A service separation examination in December 1945 noted a history of treatment for gonorrhea in 1942 without hospitalization and of back and stomach injury in "April 1944" (sic) with a three-month hospitalization. 

Recent VA treatment records reflect medical findings of gastrointestinal difficulties only related to lactose "allergies" or lactose intolerance.  An August 2011 treatment note informed that the Veteran ceased to have any gastrointestinal distress following his adopting a lactose-free diet.  Medications at that time included lactase and lactobacillus acidophilus.  VA treatment records do reflect some weight loss in recent years, but with this potentially attributed to some decrease in dietary interest associated with age and dementia or cognitive deficits, without indication of association with any gastrointestinal condition, to the exclusion potentially of the diagnosed lactose intolerance.  Recommended nutritionist consultations are reflected in the treatment records.  

The Board also observes that the Veteran had requested a video conference hearing before a Veterans Law Judge of the Board, but failed to appear for a scheduled hearing on February 7, 2013.  The Veteran was afforded notice of the scheduled hearing by a letter in November 2012.  However, the letter did contain a typographical error informing that the scheduled hearing would be conducted on "February 7, 2012" instead of  February 7, 2013.  Accordingly, in order to afford the Veteran the greatest opportunity to address his claim, he should be afforded an opportunity to clarify whether he still wants to attend a Board hearing and, if so, afforded the opportunity of a new hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran a letter asking him whether he wants to attend a hearing before the Board because the letter sent in November 2012 had a typographical error in informing him of the date to report to the hearing, i.e., February "2012" rather than February "2013".  Tell him that if he does not reply to the letter, it will be assumed that he does not want a hearing.  

In the event that the Veteran does not want a Board hearing or does not reply to the hearing clarification letter, proceed with the following development:

2.  Issue a statement of the case (SOC) to the Veteran and his representative addressing the TDIU claim in response to his statement of August 2011 which the Board has construed as an NOD with the June 2011 rating decision on that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b).  Then, if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  With the Veteran's authorization and assistance, as appropriate, obtain any as yet unobtained VA and private records of examination or treatment for any gastrointestinal conditions.

4.  Thereafter, afford the Veteran an examination by a VA gastroenterologist or other examiner with appropriate expertise to address the nature and etiology of any current gastrointestinal condition.  The claims file and a copy of this remand must be available to the examiner for review in conjunction with the examination.  Any indicated tests should be conducted.  

The examiner should do the following: 

a.  Note the records documenting gastrointestinal conditions in service, including a truck injury and subsequent abdominal conditions and symptoms, and following service.

b.  Conduct an examination of the Veteran. Identify any and all current gastrointestinal disability as reflected by examination and review of the clinical records as well as history from the Veteran.  For each gastrointestinal disability identified, to include diagnosed lactose intolerance, the examiner must provide a separate opinion whether it is at least as likely as not (50 percent or greater probability) that the disability developed in service, including as a result of the documented truck accident in service with possible abdominal viscera injury, for which the Veteran was hospitalized in April 1945, or is otherwise causally related to service.  Treatment notes from service in 1945 in the months following the April 1945 truck accident, including for gastroenteritis with the administration of a special diet noted in June 1945, should be reviewed by the examiner.  Treatment in service for gonorrhea and peritonitis should also be noted.  Post-service treatment and evaluation records should also be considered. 

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is at least so evenly divided that it is at least as medically sound to find in favor of the conclusion as it is to find against it.

d.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report, with appropriate reliance on evidence including as contained within the record.  If the examiner cannot answer any question posed without resorting to speculation, the examiner must provide a complete explanation as to why this is so.

5.  Thereafter, readjudicate the remanded claim for service connection for a gastrointestinal condition, to include residuals of abdominal injury, de novo.  If the benefit sought is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


